DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting Analysis

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). 
It is noted that when current application is compared with U.S. Patent No. 10, 776, 613 for obviousness-type double patenting they are patentably distinct from each other and cannot be anticipated by, or would have been obvious over, the reference claim(s) and for that reasons, nonstatutory double patenting rejection with reference application is not feasible at this time. However, based on response filed, Examiner will re-consider reference application for obviousness-type double patenting.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 17-19, 22, 26-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bataller et al. Pub. No. US 20170351907 A1.
	Regarding Claim 1,  Bataller teaches a face recognition system (fig. 1 and Para 22, face capturing and matching system 100 i.e., face recognition system)  for identifying a person (Para 18, select one or more images from the captured images to be used for identifying the one or more tracked detected faces i.e., identifying a person) as the person is moving through a designated area(Fig. 13 Step 401 and Para 68, the image source module 103 may receive captured images of an area monitored by the image capture device 102 i.e., person moving through the monitored area or designated area), the system comprising:
	a camera (Fig. 1 and 3 Unit 102 and Para 22 and 39, a set-up of the image capture device 102, including the primary cameras 130 and/or the integrated camera 
	at least one processor operable to perform (Fig. 14 Unit 502 and Para 76, processor):
	face tracking of the person as the person moves through the designated area (Para 71 and Fig. 13 Step 404, movement of the one or more detected faces may be tracked in the area monitored by the image capture device) based on receiving a plurality of consecutive images from the camera (Para 68 and Fig. 13 Step 401 and Fig. 1 having image source module 103, captured images of an area monitored by an image capture device may be received where the image source module 103 may receive captured images of an area monitored by the image capture device 102); and
	image selecting by selecting at least one candidate image for matching from the plurality of consecutive images being tracked (Fig. 13 Step 406-407 and Para 73-74, based on the one or more tracked detected face, one or more images from the captured images may be selected to be used for identifying the one or more tracked detected face and then at step 407 one or more fusion techniques may be selected to identify the one or more tracked detected faces using the one or more selected images) based on an image quality metric, time elapsed, and an image quality count (Para 27, images placed in the queue for processing may also be selected based on quality metrics i.e., quality metric, such as, for example, sharpness of the detected faces. In this manner, processing of images by the image source module 103 may include a predetermined time lag based i.e., time elapsed, for example, on a number of detected faces, and a quality of the detected faces i.e., image quality count).
	Regarding Claim 2,  Bataller teaches wherein the processor is further operable to perform image selecting using a trained classifier (Para 33, fusion techniques may be choosen after a face leaves an area being monitored by the image capture device 102, after a predetermined time period, and/or after a certain amount of data has been acquired for effective use of one or more of the foregoing fusion techniques, this techniques classifier for image selecting and matching).
	Regarding Claim 3,  Bataller teaches, further comprising a face matching engine, and wherein the processor is further operable to send the at least one candidate image to the face matching engine, and wherein the image quality count is adjusted with each candidate image sent to the face matching engine (Para 27 and 73).
	Regarding Claim 17,  Bataller teaches wherein the image quality metric is selected from the group consisting of face size (Fs), Yaw Pitch Roll (YPR), and Laplacian Variance (LV) (Para 27 and 32).
	Regarding Claim 18,  Bataller teaches wherein the processor is operable to determine instructions for person moving based on the plurality of consecutive images (Fig. 10 and Para 53).
	Regarding Claim 19,  Bataller teaches wherein the processor is operable to determine when the person has exited the designated area (Para 33 and 74, one or more of the foregoing fusion techniques may be chosen after a face leaves an area being monitored by the image capture device 102).
	Regarding Claim 22,  Bataller teaches wherein the instructions direct said person to enter a second area for further identification (Fig. 10 and Para 53).
Regarding Claim 26,  Bataller teaches wherein the processor is further operable to perform image selecting based on a cue arising from the person walking (Para 57, 70 and 73).
	Regarding Claim 27,  Bataller teaches wherein the cue is visual-based (Para 57).
	Regarding Claim 28,  Bataller teaches wherein the cue is selected from the group consisting of a badge, article of clothing, band, flag, sign, and gesture (Para 57).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bataller et al. Pub. No. US 20170351907 A1 in view of Yett et al. Pub. No. US 20110032365 A1.
	Regarding Claim 6,  Bataller teaches further comprising a person walking through the designated region (fig. 10 and Para 53).
	Bataller does not specifically teaches to corral the person walking.
	However, in the same field of endeavor, Yett teaches from Fig. 10C the pedestrian, 310, holding the handrail can see in reflection in one of these arrays, just ahead of her hand, a tiny slice of the long color reference source 230 stripes mounted on the ceiling. As the sidewalk moves, this visible slice of the ceiling reference graphic moves down the hallway, along the length of the long reference graphic, thereby playing back in reflection a long animation, visible to the pedestrian. Each of the hundreds of tiny reflective elements in each identical hand-rail mounted array, 130, is angled to reflect a different one of the hundreds stripes the long thin reflection color reference source 230 shown in simplified schematic on the ceiling (or ceiling and upper wall, with respect to another display on the opposite handrail). Each stripe encodes the animation history of the mirror/pixel for which it provides a reflection source, contributing thereby to the long slow animation viewable by the pedestrian viewer 310 for the duration of her moving sidewalk ride, provided she maintains her position within the narrow animation 
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Bataller with the method of Yett so as to attract the gaze of passersby at the operative momen as well as help to direct their position, thus to better view a point of interest (See Yett Para 338).
	Regarding Claim 7,  Bataller does not specifically teaches wherein the    guidance feature is a handrail.
	However, in the same field of endeavor, Yett teaches from Fig. 10C the    guidance feature is a handrail (para 210). 
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Bataller with the method of Yett so as to attract the gaze of passersby at the operative momen as well as help to direct their position, thus to better view a point of interest (See Yett Para 338).
	Regarding Claim 8,  Bataller does not specifically teaches wherein the guidance feature is presented by a display or a virtual projector.
	However, in the same field of endeavor, Yett teaches from Fig. 10C  that each stripe encodes the animation history of the mirror/pixel for which it provides a reflection source, contributing thereby to the long slow animation viewable by the pedestrian viewer 310 for the duration of her moving sidewalk ride (Para 210).
.

	Claim 9, 10, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bataller et al. Pub. No. US 20170351907 A1 in view of Ayaki et al. Pub. No. US 20070266312 A1
	 Regarding Claim 9,  Bataller teaches further comprising a display, and the processor and display are operable to show on the display the face of the person during face tracking (Para 22).
	Bataller does not specifically teaches displaying live images of the face of the person during face tracking.
	However, in the same field of endeavor, Ayaki teaches from Fig. 3A-3C displaying live images of the face of the person during face tracking (Para 97-101 and Fig. 3A-3C).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Bataller with the method of Ayaki so that the image data representing the subject image to be recorded with the face area being in focus and at an appropriate brightness thus quality images are being captured. 

	Regarding Claim 10,  Bataller does not specifically teaches wherein the processor is operable to superimpose graphics on the live images enclosing the face during face tracking.
	However, in the same field of endeavor, Ayaki teaches digital camera 10 is capable of recording and playing back still pictures and moving pictures, and especially has a face detection function as well as a function of displaying a face detection frame on a live preview i.e., operable to superimpose graphics on the live images enclosing the face (Para 62).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Bataller with the method of Ayaki so that the image data representing the subject image to be recorded with the face area being in focus and at an appropriate brightness thus quality images are being captured.
	Regarding Claim 13,  Bataller teaches further comprising a housing enclosing the processor, camera and display (fig. 14 and Para 76).
	Claim 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bataller et al. Pub. No. US 20170351907 A1 in view of Breazeal Pub. No. US 20140277735 A1
	Regarding Claim 15,  Bataller teaches processing of images by the image source module 103 may include a predetermined time lag based i.e., time elapsed, for example, on a number of detected faces (Para 27) but does not specifically teaches and terminate face tracking for the person after the time elapsed reaches a maximum time elapsed.

	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Bataller with the method of Breazeal so as to allow the user to define an adequate amount of time for the system to take one or more quality photo of the individual (See Breazeal Para 204).

	Regarding Claim 16,  Bataller does not specifically teaches wherein the maximum time elapsed is equal to or greater than 2 seconds.
	However, in the same field of endeavor, a user may instruct PCD 100 to take pictures of an event for a predetermined amount of time, starting at a particular time (or "now", if desired) i.e., the maximum time elapsed is equal to or greater than 2 seconds (Para 202).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Bataller with the method of Breazeal so as to allow the user to define an adequate .
	Claim 23, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bataller et al. Pub. No. US 20170351907 A1 in view of Garcia et al. Pub. No. US 20170068842 A1
Regarding Claim 23,  Bataller teaches further comprising face matching engine is located on the server (Fig. 13 Step 408 and Para 75). 
	Bataller does not specifically teaches a remote server, and wherein the face matching engine is located on the remote server.
	However, in the same field of endeavor, Garcia teaches face detection and tracking module 220 and recognition module 230 may comprise a single interface that interacts with another server or a third-party service that performs all of those functions i.e., a remote server, and wherein the face matching engine is located on the remote server (Para 20).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Bataller with the method of Garcia so as to reduce needed processing resources on the image capturing device thus consume information more efficiently and in real-time.
	Regarding Claim 24,  Bataller teaches wherein the face matching engine interrogates the at least one candidate image of the person to confirm the identity of the person (Fig. 13 Step 406 and Para 73-75)
Allowable Subject Matter
s 4, 5, 30 in combination of  11, 12 and in combination of  14 OR 20,  21 in combination of  25 and in combination of 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art reference fail to teach the limitation of “wherein the processor is operable to continue face tracking and image selecting for the person until the image quality count reaches a maximum count value; and wherein the processor is operable to perform a transformation on the live images during the face tracking to encourage the person to look at the display thereby obtaining a higher quality image;  and further comprising display ring, and wherein the display ring is operable to change visually based on the images of the person walking through the designated area” OR
“wherein the processor determines the person has exited the designated area when a face size (Fsize) of the person is greater than a maximum face size (Fmax) and the person is tracked outside the field of view of the camera; wherein the processor is operable to monitor an enrollment state of the system corresponding to a total number of persons whose identify has been confirmed by the face matching engine and further comprising a visual privacy warning feature to direct the person into the designated area for face capture or to a face capture exclusion area”. These limitation in combination of other elements are neither found nor disclosed in prior art as a whole.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Bengtsson et al. Patent No. US 10990945 B2 - Self-checkout system
Guigues et al. Patent No. US 10839203 B1 - Recognizing and tracking poses using digital imagery captured from multiple fields of view
Schneider et al. Patent No. US 10776613 B1 - Facial recognition system and methods for identity credentialing and personalized services
Labrecque et al. Pub.No. US 20200125849 A1 - Monitoring Livestock
Rogriguez et al. Pub. No. US 20190294932 A1 - IMAGE SEGMENTATION IN A SENSOR-BASED ENVIRONMENT
Ng et al. Pub. No. US 20190130167 A1 - ENHANCED FACE-DETECTION AND FACE-TRACKING FOR RESOURCE-LIMITED EMBEDDED VISION SYSTEMS
Nerayoff et al. Pub. No. US 20190050634 A1 - TOLLING WITH VEHICLE TRACKING
Zhou et al. Pub. No. US 20180374233 A1 - USING OBJECT RE-IDENTIFICATION IN VIDEO SURVEILLANCE
Pham Pub. No. US 20170091561 A1 - METHOD, SYSTEM AND APPARATUS FOR PROCESSING AN IMAGE
Tate et al. Pub. No. US 20150363636 A1 - IMAGE RECOGNITION SYSTEM, IMAGE RECOGNITION APPARATUS, IMAGE RECOGNITION METHOD, AND COMPUTER PROGRAM1
Taguchi Pub. No. US 20120020518 A1 - PERSON TRACKING DEVICE AND PERSON TRACKING PROGRAM

A Customized Vision System for Tracking Humans Wearing Reflective Safety Clothing from Industrial Vehicles and Machinery – 2014
Evaluation of similarity measures for appearance-based multi-camera matching – 2011
Towards a Practical PTZ Face Detection and Tracking System – 2013
Face Recognition at a Distance System for Surveillance Applications – 2010
Focus of Attention for Face and Hand Gesture Recognition Using Multiple Cameras – 2000
STAM-CCF: Suspicious Tracking Across Multiple Camera Based on Correlation Filters - 2019

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR N SIVJI whose telephone number is (571)270-7462.  The examiner can normally be reached on Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 5712727855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



NIZAR N. SIVJI
Primary Examiner
Art Unit 2647



/NIZAR N SIVJI/Primary Examiner, Art Unit 2647